01/19/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0550


                                       DA 21-0550
                                    _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                             ORDER

 MISTY JUNE MILLER,

              Defendant and Appellant.
                                _________________

       Appellant , by counsel, has filed a motion for extension of time to file the transcripts
in the referenced matter.
       IT IS ORDERED that the motion for extension is GRANTED. The Court reporter
shall have until February 11, 2022, within which to file the transcripts.
       No further extensions will be granted without an affidavit from the court reporter.
       The Clerk is directed to provide a copy of this Order to all parties of record and to
the court reporter.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                    January 19 2022